PER CURIAM.
The libelants, as agents and brokers, represented the owners in procuring and executing a charter party, and ¿herein, in their own favor, inserted a stipulation as follows:
“A commission of five per cent, upon the gross amount of this charter, and the usual freight brokerage, payable by the steamship and owners, is due to Brown, Chip-ley & Co., upon the signing hereof, charter canceled or not canceled, steamship lost or not lost, and also upon any continuation or extension of this charter, or on sale of vessel.’’
The district court held that this stipulation is not a maritime obligation or contract enforceable in admiralty, and we concur."' See Taylor v. Wire (D. C.) 110 Fed. 1005, arid cases there cited.
The decree appealed from is affirmed.